United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1381
Issued: May 18, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 5, 2009 appellant filed a timely appeal from the February 12, 2009 merit
decision of the Office of Workers’ Compensation Programs, which denied modification of his
wage-earning capacity determination. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to review the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that his 2004 wageearning capacity determination should be modified.
FACTUAL HISTORY
This case has previously been before the Board. In a September 5, 2003 decision, the
Board found that the Office did not meet its burden of proof to terminate appellant’s

compensation benefits under section 8106(c)(2) based on his refusal of suitable work.1 The
Board determined that the Office had not adequately evaluated appellant’s reasons for refusing
the offered position prior to terminating benefits. The facts of the claim as set forth in the
Board’s prior decision are incorporated herein by reference.
Appellant subsequently elected benefits under the Federal Employees’ Compensation Act
and he was referred for vocational rehabilitation to assist with job placement.2 On December 5,
2003 the rehabilitation counselor noted that appellant had transferable skills to work as an
information clerk, Dictionary of Occupational Titles No. 237.367-022. However, appellant did
not cooperate with rehabilitation efforts and his compensation was reduced to zero as of
March 22, 2004 in an interrupted status. He was advised that his file would be closed if he did
not contact vocational rehabilitation by May 22, 2004.
The vocational rehabilitation counselor proceeded to develop the issue of appellant’s
wage-earning capacity, noting that as of April 16, 2004 the position of information clerk was
available in sufficient numbers so as to make it reasonably available to appellant within his
commuting area as confirmed by the Georgia state employment service representative. The
position was described as sedentary with no exposure to weather or proximity to moving
mechanical parts at a weekly wage of $260.00 to $280.00. The vocational rehabilitation
counselor noted that the position was within the work restrictions recommended by Dr. Tsai.3 In
April 2004, she contacted potential employers and, based on her contact with the state labor
career center, confirmed an entry salary range of $6.50 to $7.00 an hour. The vocational
rehabilitation counselor noted that appellant would not agree to a meeting. As of May 22, 2004,
appellant did not contact the vocational rehabilitation counselor. On June 10, 2004 the
vocational rehabilitation counselor again confirmed the availability of the information clerk
position on a full-time and part-time basis and the salary range. She noted that the position
involved a three- to six-month vocational preparation period.
In a July 9, 2004 decision, the Office reduced appellant’s benefits effective July 11, 2004
on the grounds that he had a 53 percent wage-earning capacity in the constructed position of
information clerk. It noted that appellant resubmitted a copy of a June 22, 2000 office note from

1

Docket No. 02-2306 (issued September 5, 2003). On March 30, 1982 appellant, a 33-year-old purchasing agent,
sustained injury when automatic doors closed and struck him in the back. The Office accepted that he sustained a
low back contusion and sprain, a herniated disc at L5-S1 and lumbar disc displacement. Appellant underwent a
lumbar laminectomy in May 1982. On January 17, 1983 he sustained injury to his cervical spine and a left knee
contusion when his motor vehicle overturned.
2

The Office noted it was developing a placement plan based on medical evidence concerning appellant’s capacity
for work from Dr. Stella I. Tsai, a Board-certified neurologist and impartial medical specialist, who advised that he
was capable of full-time sedentary activity with weight restrictions, allowed frequent breaks and no driving or
operating dangerous equipment.
3

The Office received several handwritten treatment notes from Dr. Jeffrey A. Fried, a physician, dated March 14,
2002 to January 31, 2004. Dr. Fried did not address appellant’s work restrictions or capacity for work. In a brief
September 3, 2003 note, Dr. Frank S. Matovu, a family practitioner, stated that appellant was totally disabled and
unable to do any type of work even at sedentary level. He did not set forth any findings based on examination of
appellant or explain the basis for his statement.

2

Dr. Harvey A. Jones, an attending general surgeon; however, the weight of medical opinion was
represented by Dr. Tsai, the impartial medical specialist.4
Appellant subsequently requested a hearing before an Office hearing representative that
was held on May 25, 2005. He contended that he did not have the physical capacity to perform
the duties of the selected position.
In a September 19, 2005 decision, an Office hearing representative affirmed the July 9,
2004 wage-earning capacity determination. He found that the weight of medical opinion was
represented by the report of the impartial medical specialist.
On September 18, 2006 appellant requested reconsideration, again contending that he
lacked the capacity to perform the duties of the selected position. He submitted a July 10, 2006
treatment note and September 4 and 12, 2006 functional capacity questionnaires from Dr. Fried
and an August 24, 2006 functional capacity questionnaire from Dr. Jones.
In a February 20, 2008 decision, the Office denied modification of the 2004 wageearning capacity determination. It found that the treatment note of Dr. Fried failed to set forth
any findings on examination or provide a firm medical diagnosis, noting only that appellant was
unable to work. The questionnaires submitted by the physicians checked boxes pertaining to a
pre-hearing procedure before the Social Security Administration. No medical rationale was
provided for the opinions expressed on the forms or addressed how the specific conditions
accepted by the Office had materially changed or disabled appellant from performing the duties
of the constructed position.
On August 29, 2008 appellant requested reconsideration. In a June 5, 2008 report,
Dr. Jones stated that from 2002 through 2004 he took a leave of absence from his practice and
that appellant went without consistent medical care. Once he returned to practice, appellant
resumed treatment and should not be found at fault for not being seen during the interval. In an
August 2, 2008 treatment note, Dr. Fried provided a review of appellant’s treatment for
degenerative arthritis of the lumbar spine. He advised that appellant could not do significant
bending, twisting or stooping, any kneeling, crawling or squatting and should avoid pushing and
pulling, with lifting limited to about 10 pounds. Dr. Fried noted that appellant continued to be
overweight and had hypertension and gouty arthritis. He stated: “The patient is basically
disabled at this time from being employed in the economy.” In a July 16, 2008 note,
Dr. Dwayne L. Clay, Board-certified in physical medicine and rehabilitation, stated that
appellant had been disabled since 1983 and was unable to do any type of work including light
sedentary work. In a June 27, 2005 treatment note, Dr. Patrick J. Fernicola stated that appellant
was seen in follow-up for a total left knee arthroplasty and right knee arthroscopy six days prior.
He addressed the nature of the wounds and found no evidence of infection.5

4

The record reflects that appellant elected OPM benefits as of July 11, 2004. The Office subsequently
determined that he was in receipt of dual monetary benefits under the Act and from the Veterans Administration. As
appellant did not respond to letters requesting that he make an election of benefits, any compensation payable for
loss of wage-earning capacity was suspended as of August 20, 2004.
5

Appellant resubmitted treatment records of his hospitalization from December 4, 2003 to January 6, 2004 at a
VA medical center for degenerative joint disease and therapy services.

3

In a February 12, 2009 decision, the Office denied modification of the 2004 wageearning capacity determination. It found that the evidence submitted did not establish that he
was unable to perform the duties of the selected position. The medical evidence was found
insufficient to establish that residuals of appellant’s accepted conditions had materially changed
or prevented him from performing the duties of an information clerk.
LEGAL PRECEDENT
Once a loss of wage-earning capacity is determined, a modification of such determination
is not warranted unless there is a material change in the nature and extent of the injury-related
conditions, the employee has been retrained or otherwise vocationally rehabilitated, or the
original determination was, in fact, erroneous. The burden of proof is on the party attempting to
show that the wage-earning capacity decision should be modified.6 When a formal wage-earning
capacity decision has been issued, the rating should be left in place unless the claimant requests
resumption of compensation for total wage loss. In such instance, the claims examiner will need
to evaluate the request according to the customary criteria for modifying a formal loss of wageearning capacity determination.7
ANALYSIS
Appellant’s claim was accepted by the Office for a low back contusion and sprain,
herniated disc at L5-S1 for which he underwent a lumbar laminectomy in 1982 and for injury to
his cervical spine and a left knee contusion. The Board previously found that the report of
Dr. Tsai, a Board-certified neurologist selected as the impartial medical specialist, constituted the
weight of medical opinion and established that he had the physical capacity for full time
sedentary work within specified restrictions. Based on her opinion, an Office rehabilitation
counselor determined that appellant had the capacity to perform the duties of an information
clerk. The duties of the position include answering inquiries from persons entering the
establishment, providing information concerning location of departments, offices or employees
within the organization and informing customers of location of merchandise or concerning
available services. The position was described as sedentary and performed indoors with no
exposure to weather or proximity to moving mechanical parts. The rehabilitation counselor
noted that appellant’s prior employment and experience as a purchasing agent met the specific
vocational preparation with a three- to six-month training period. She contacted the state
employment services office to determine that the position was performed in sufficient numbers
so as to be reasonably available to appellant in his commuting area. The state labor career office
confirmed an entry salary of $6.50 an hour.8
It is well established that, when the Office makes a medical determination that a recipient
of compensation is partially disabled and has specific work limitations, it may refer the case to a
vocational rehabilitation counselor for selection of a position that fits the employee’s
6

See Sharon C. Clement, 55 ECAB 552 (2004); Sue A. Sedgwick, 45 ECAB 211 (1993).

7

See Katherine T. Kreger, 55 ECAB 633 (2004).

8

The rehabilitation specialist is recognized as an expert in the field of vocational rehabilitation and the Office
may rely on his or her opinion as to whether a job is reasonably available and vocationally suitable. See
Lawrence D. Price, 54 ECAB 590 (2003).

4

capabilities.9 When vocational rehabilitation efforts are unsuccessful, the counselor will submit
a closure report to the Office with a listing of two to three jobs which are medically and
vocationally suitable for the employee and set forth information from a labor market survey as to
the availability of the positions and wage rate.10 The record reflects that appellant refused to
meet with the vocational rehabilitation counselor. Based on the evidence of record, she
proceeded to prepare a closure report which found that he had the vocational and medical
capacity to perform the sedentary duties of an information clerk and that such positions were
reasonably available within the general labor market of his commuting area.11
Appellant contested the suitability of the information clerk position and submitted a copy
of a June 22, 2000 report of Dr. Jones, an attending surgeon. As noted in the Board’s prior
decision, the Office found a conflict in medical opinion between Dr. Jones and an Office referral
physician which necessitated the selection of an impartial medical specialist. At the time of the
July 9, 2004 decision, the weight of medical opinion was represented by the report of Dr. Tsai
which established that the selected position was suitable to appellant’s physical capacity.12
Appellant has not established that the July 9, 2004 decision was erroneous.
In support of his request for modification of the wage-earning capacity determination,
appellant submitted a July 10, 2006 note from Dr. Fried and functional capacity questionnaires
from Dr. Fried and Dr. Jones. The Board notes that this evidence does not provide any
rationalized medical opinion from either physician explaining how appellant’s accepted
conditions materially changed such that he could no longer perform the duties of the selected
position. The questionnaires provided check marked answers to questions pertaining to a Social
Security proceeding and the treatment note of Dr. Fried did not provide any findings based on
physical examination or explanation of how appellant was disabled from performing the
sedentary duties of an information clerk. This evidence does not have a direct bearing to the
wage-earning capacity determination and is of reduced probative value.13 Similarly, the June 5,
2008 report of Dr. Jones explained his leave of absence from 2002 to 2004. This evidence is not
relevant as it does not address the information clerk position or how appellant’s condition had
materially changed such that he no longer could perform the sedentary duties. On August 2,
2008 Dr. Fried reviewed appellant’s treatment for degenerative arthritis of the lumbar spine,
noting limitations on certain activities requiring bending, twisting, stooping, kneeling, crawling
or squatting. His opinion that appellant was “basically disabled” is not well rationalized or
explained with reference to the selected position. Appellant submitted treatment records from
Dr. Clay together with a brief July 16, 2008 note that stated appellant had been disabled since
1983 and unable to do any type of work, including light sedentary duty. This report is
insufficient to establish a material change in appellant’s accepted conditions warranting
modification of the 2004 wage-earning capacity determination. Dr. Clay’s opinion does not
9

Richard Alexander, 48 ECAB 432 (1997).

10

See Sylvia Birdcut, 48 ECAB 162 (1996); Philip S. Deering, 47 ECAB 692 (1996).

11

Where vocational rehabilitation efforts to not succeed, the employee’s wage-earning capacity must be
determined on the basis of a position deemed suitable but not actually held. Roberta R. Moncrief, 52 ECAB
418 (2001).
12

See Carl C. Green, Jr., 47 ECAB 737 (1996).

13

See Barry C. Petterson, 52 ECAB 120 (2000); Lester Covington, 47 ECAB 539 (1996).

5

address the duties of the selected position, the medical history of the case, or explain how
residuals of the conditions accepted by the Office caused disability as of his examination in
April 2008.14 The report of Dr. Fernicola addressed appellant’s knee wounds following surgery
in 2005. He did not address the relevant issue of appellant’s capacity for work as an information
clerk or how appellant’s surgeries or disability related to the accepted conditions in this case.
For these reasons, appellant has not established that the 2004 wage-earning capacity
determination should be modified.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that
modification of his wage-earning capacity determination was warranted.
ORDER
IT IS HEREBY ORDERED THAT the February 12, 2009 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: May 18, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

14

Where residuals of an accepted employment-related condition prevent an employee form performing regular
duties, physical ailments that preexisted the accepted condition must be taken into consideration. Physical ailments
acquired subsequent to and unrelated to the accepted injury and excluded from any wage-earning capacity
determination. Lee A. Dent, 54 ECAB 704 (2003).

6

